IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20372
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICARDO FONTES,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-692-1
                      --------------------
                        December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     The federal public defender appointed to represent Ricardo

Fontes on appeal of his drug-trafficking convictions has moved

for leave to withdraw by filing a motion and brief as required by

Anders v. California, 386 U.S. 738 (1967).    In response to the

Anders motion, Fontes moved for appointment of substitute counsel

due to the following “constitutional harm[s]”: (1) he did not

understand the language of the interpreter and all the questions

at the court proceedings; (2) because he misunderstood the

question “How do you feel?,” he expressed that he was not in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20372
                                 -2-

pain, although he suffers from tuberculosis and arthritis; and

(3) he received ineffective legal assistance because his counsel

failed to challenge, or advise him that he could challenge, the

drug-quantity determination.      The record has not been adequately

developed for us to consider Fontes’ ineffective-assistance-of-

counsel argument on direct appeal.      See United States v. Haese,

162 F.3d 359, 363-64 (5th Cir. 1998), cert. denied, 526 U.S. 1138

(1999).

     Fontes has failed to establish incompatibility with his

counsel or other most pressing circumstances sufficient to

warrant a substitution of counsel.      See Fifth Circuit Plan under

the CJA, § 3; United States v. Trevino, 992 F.2d 64, 65 (5th Cir.

1993).    Furthermore, our independent review of the motion, brief,

and record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, the

appeal is DISMISSED, Fontes’ motion for appointment of substitute

counsel is DENIED, and Fontes’ motion for extension of time is

DENIED.   See 5TH CIR. R. 42.2.